DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 03/09/2022 has been acknowledged. 

Amendment Summary
Claims 1, 3-5, 8-11, 13-15 and 18-20 are amended. 


Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wu (US 2018/0041981 A1) in view of Tsai (US 2019/0007913 A1) and further in view of Li (CN 108924817 A)

Regarding Claim 1, 11
Wu discloses  a method for a UE (User Equipment) (Fig.2)) with a first USIM (Universal  Mobile Telecommunications System Subscriber Identity Module)  (See [0032]; first USIM)) and a second USIM (See [0032]; second USIM)), comprising:

transmitting, to a first network node (See [0032]; a first network) associated with the first USIM (See [0032]; first USIM), a message when carrying information related to a signaling activity is (See Fig.3(3034); Fig.4(404); Fig.5(504); [0026]; [0037]; [0048]; [0072]; signaling related to capability/RRC of second network) to be performed (see Fig.3(302); Fig.4(402); Fig.5(502); [0025]; [0036]; [0047]; CA or Carrier aggregation message mean that the UE can communicate using multiple communication link including a second network) between the UE (Fig.2) and a (See [0032]) associated with the second USIM (See [0032]; second USIM).


But Wu fails to explicitly recite 
wherein the message  indicates whether to request to suspend a RRC (Radio Resource Control) connection between the first network node and the UE, or to request to release RRC the connection between the first network node and the UE.


However in analogous art,
Tsai teaches about UE transmitting a message that indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection (See [0019-0021]; according to priority settings) 


Wu and Tsai are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network Tsai teaches about UE transmitting a message that indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection. Wu could use Tsai features in term of informing one of the network of a release connection in order for a second connection to be Wu and Tsai as to obtain an efficient wireless communication system. 

But Wu and Tsai fail to explicitly recite about 
A network suspending a RRC (Radio Resource Connection) of a SIM in a UE.

However in an analogous art,
Li teaches about a network suspending a RRC (Radio Resource Connection) of a SIM in a UE in order to receive the paging for a second SIM (See p.3; [8-9]).


Wu, Tsai and Li are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network Tsai teaches about UE transmitting a message that indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection. Li teaches about a network suspending a RRC (Radio Resource Connection) of a SIM in a UE in order to receive the paging for a second SIM . Wu and Tsai could use Li features in term of informing one of the network of a release a RRC connection in order for a second RRC connection to be established with a second network. Therefore it would have been obvious to someone of ordinary Wu, Li and Tsai as to obtain an efficient wireless communication system. 


Regarding Claim 2, 12
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 
             wherein the UE transmits the message in response to
occurrence of the signaling activity (See [0019]; [0029]; trigger for communication).


Regarding Claim 3, 13
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 
wherein the message is used to request the first network node to suspend or release the connection between the first network node and the
 UE (See [0020-0021]; release or suspend connection).


Regarding Claim 4, 14
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 

 
wherein the message is used to notify the first network node that the connection between the first network node and the UE is to be released or suspended by the UE (See [0077]; detach request).


Regarding Claim 6, 16
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 
wherein the message indicates a cause for the signaling activity (See [0072]; [0076]; RRC cause) .


Regarding Claim 8, 18
Wu, Tsai and Li  teach all the features with respect to claim 6, 16 and Tsai further teaches 
receiving a first configuration (See [0072]; [0076]; RRC Setup Request message between UE and first network node), from the first network node, to control whether the UE is allowed to transmit the message to request to suspend or release the (See [0072]; [0076]; registration and attachment need to be setup between UE and network node in order for transmission message to be allowed)

              


Regarding Claim 9, 19
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 
receiving a second configuration (See [0072]; [0076]; RRC Setup Request message between UE and first network node and attachment request), from the first network node, to control whether the UE is allowed to release the connection by the UE itself (See [0072]; [0076]; multiple configuration message transmission is performed including authentication between UE and network).    



Regarding Claim 10, 20
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 and Tsai further teaches 
wherein the signaling activity (See [0072-0076]) includes one or multiple of following: 
establishment or resume of a RRC (Radio Resource Control) connection to the second network node associated with the second USIM (See [0072]; [0076]), 

RNA (Radio Access Network-based Notification Area) update , 

system information acquisition (See [0072-0076]; LTE system sent system information to UE before attachment), or 

request for on demand system information.

(The term “or” may limit the limitation examination to at least one)

Regarding Claim 7, 17
Wu, Tsai and Li teach all the features with respect to claim 6, 16 and Li further teaches

receiving a paging message (See p.3; [8-9]; incoming paging message for second SIM) or a short message to initiate the signaling activity (See p.3; [8-9]; to activate communication between UE and second network),
                 wherein the cause for the signaling activity is indicated by the paging message or the short message (See p.3; [8-9]; paging to activate second SIM).

(The term “or” may limit the limitation examination to at least one)



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0041981 A1)  in view of Tsai (US 2019/0007913 A1) in view of Li (CN 108924817 A) and further in view of Gupta (US 2018/0183655 A1)

Regarding Claim 5, 15
Wu, Tsai and Li  teach all the features with respect to claim 1, 11 


But Wu, Tsai and Li fail to explicitly recite 
wherein the message indicates a duration to suspend or release the connection between the first network node and the UE, or indicates a duration for the signaling activity.

However in analogous art,
Gupta teaches about a wireless system that determine a duration of a network lock as compare to a threshold before releasing the RRC control. (See [0015]; [0029]; [0087-0089]).   


Wu, Tsai, Li and Gupta are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network. Gupta teaches about a wireless system that determine a duration of Wu, Li and Tsai could use Gupta features in term of informing one of the network of a release duration in order to make decision about connection reconfiguration. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Wu, Tsai, Li and Gupta as to obtain an efficient wireless communication system. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GARY LAFONTANT/Examiner, Art Unit 2646